PER CURIAM.
This is an action in claim and delivery for a bay mare. The complain was in the usual form. The answer was a general denial, with an affirmativi *519allegation that the defendant was the owner of the ma.re. The jury returned a verdict for the plaintiff, and the defendant appealed from an order denying his motion for a new trial.
The only question presented for our consideration by the assignments of error is one of fact; that is, whether the verdict is sustained by the evidence. The pivotal question on the trial was the identity of the mare. The contention of defendant’s counsel is to the effect that there is no substantial evidence to support the verdict. An examination of the evidence shows that it was conflicting and of a character that made the question of the identity of the animal manifestly one of fact for the jury. Their finding either way upon the question could not have been set aside as a matter of strict legal right. The verdict is sustained by the evidence.
Order affirmed.